Per Curiam.
This writ of error brings up for review the conviction of the plaintiffs in error under the so-called Gangster act, chapter 155, Pamph. L. 1934; N. J. Stat. Annual 1934, § 52-43r (15). The convictions were had under section 4 which defines as a gangster any person not engaged in any lawful occupation, known to be a member of any gang consisting of two or more persons, who has been convicted at least three times of being a disorderly person, or who has been convicted of any crime, in this or any other state.
We are of the opinion that the convictions must be reversed because of the failure of proof of one of the necessary elements set -out in this section, namely that the accused must be “known to be a member of any gang consisting of two or more persons.” A careful reading of the record fails to disclose any evidence from which a jury might properly find that the plaintiffs in error were known to be members of a gang.
The judgments are reversed.